Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2019

                                       No. 04-19-00245-CR

                                      Vanessa CAMERON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR4286C
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
       The appellate record reflects that after the trial court denied the defendant’s motion to
suppress in part and granted it in part, the defendant requested findings of fact and conclusions of
law. The court of criminal appeals held in State v. Cullen that, “upon request of the losing party
on a motion to suppress evidence, the trial court shall state its essential findings. By ‘essential
findings’ we mean that the trial court must make findings of fact and conclusions of law
adequate to provide an appellate court with a basis upon which to the review the trial court’s
application of the law to the facts.” State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.
2006). We have reviewed the clerk’s record and the reporter’s record to determine if the trial
court made the requested findings and conclusions. See id. (holding findings and conclusions
need to be recorded in some way, whether written out and filed by the trial court, or stated on the
record at the hearing). No findings of fact or conclusions of law related to the motion to
suppress appear in the appellate record.

        Appellant has filed a motion to abate the appeal to permit the trial court to make the
requested findings of fact and conclusions of law. See TEX. CODE CRIM. PROC. ANN. art. 38.22 §
6; see also State v. Elias, 339 S.W.3d 667, 680 (Tex. Crim. App. 2011) (when timely request for
findings of fact and conclusions of law was made, appellate court must abate the appeal and
remand case to trial court). Appellant’s motion is GRANTED.

        Accordingly, this appeal is ABATED, and the trial court is ORDERED to make findings
of fact and conclusions of law with respect to the motion to suppress within thirty (30) days from
the date of this order. The findings of fact and conclusions of law may be in the form of written
findings or oral findings made at a hearing in open court with all counsel present. If the trial
court makes written findings, we ORDER the trial court clerk to prepare and file a supplemental
clerk’s record containing the trial court’s written findings on or before the fifteenth (15th) day
from the date of the trial court’s findings. If the trial court makes oral findings on the record in
open court, we ORDER the court reporter to prepare and file a supplemental reporter’s record of
the hearing on or before the fifteenth (15th) day from the date of the hearing.

       All appellate deadlines are suspended pending further order of this court. Appellant’s
motion for extension of time to file the appellant’s brief filed in this court on October 31, 2019 is
MOOT.

        The Clerk of this court is instructed to serve a copy of this order on the trial court, the
trial court clerk, the court reporter, and all counsel.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court